Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/07/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/07/2022 have been fully considered but they are not persuasive.
Applicant’s arguments concern claim amendments that are addressed in the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5-9, 20, and 26-27, 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Finberg (US 2,930,720), in view of Goshon et al. (US 12,417 (1855)) and Cuenot (“Tobacco Substitues”, 1967), Gilbert (Patent Review: Data and Examples from Patents – Fuels, 1997), and Thompson (“’Low-Nicotine’ Cigarettes May Help Smokers Quit,” 2015).
Claims 1-3, 5-9, 20, and 26-27, 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Finberg (US 2,930,720) in view of Goshon et al. (US 12,417 (1855)) and Cuenot (“Tobacco Substitues”, 1967).  
Regarding claims 1, 2, 3, 5, 6, 7, 8, 9, 20, 26, 27 and 29  Finberg discloses cigarettes and cigars (i.e. tobacco rods) with a filler composed of equal amounts tobacco leaves (conventional tobacco material) and papaya leaves (see example VII) along with flavorings (e.g. caramel, maple sugar) and additives (e.g. glycerine, niacin).  Finberg discloses that the papaya leaf was tumbled while continuously sprayed with a casing material including flavors (vanillin, maple sugar) and additives (glycerine, gum karaya) (see Example I for treatment of papaya, as directed by Example IV (col. 13, 10-13)).  The tobacco and non-tobacco materials are impregnated with the flavor and additives because they are mixed together.  
Although papaya leaf is used by Finberg to replace tobacco leaves, it is well known in the art to use other plant leaves to replace tobacco.  For example, Goshon et al. disclose that corn leaves can be dried, soaked, and then treated with flavoring.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the corn leaves of Goshon et al. in place of the papya leaf of Finberg because both are leaves known to be used as tobacco substitutes and Goshon expressly discloses that the corn leaf preparation, “…is to be used in the same manner as tobacco.” (col. 2).
In addition to papaya and corn, it is known to use other plant leaves as tobacco substitutes.  Cuenot discloses numerous replacements for tobacco including lettuce, beet leaves, cabbage, spinach (page 12) and also petunias, dandelion, maple, and cataloa (page 14).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the leaf materials disclosed by Cuenot in place of the papaya disclosed by Finberg to produce a combination tobacco/non-tobacco cigarette.  Doing so would have been within the ability of one of ordinary skill and the results would have been predictable (i.e. smoke would have been produced).  
Finberg discloses that, “…the flavor, taste, appearance, burning qualities and other desirable characteristics of the smoking compositions are not depreciated by the introduction of papaya leaves in such compositions,” (col. 4, 29-33).  Finberg further states that, “…papaya leaves can be substituted for tobacco on a one to one weight basis without deleteriously affecting the quality of the smoking composition.  Such complete adaptability of the papaya leaves in smoking compositions either in substitution for or in combination with tobacco is highly beneficial and of distinct commercial advantage. (col. 4, 56-62).
Finberg indicates that Papaya should constitute at least 49% of the composition.  
However, it would have been obvious to one of ordinary skill in the art at the time of invention/filing, to use more or less tobacco to achieve specific nicotine deliveries (nicotine delivery is disclosed as a primary result of replacing tobacco in Finberg).  For instance, cigarettes with lower amounts of nicotine can help people quit smoking.  Thompson discloses a study with several different amounts of nicotine so that users can get used to lower amounts of nicotine before quitting.  Furthermore, Gilbert summarizes Finberg (page 6) as well as other substitutes for tobacco, including peanut hulls (page 8).  The substitution of peanut hulls for tobacco was systematically tested at different amounts including 0%, 25%, 50%, 75% and 100% Peanut Hull:Tobacco (including 75:25 non-tobacco:tobacco).  It would have been obvious to one of ordinary skill in the art at the time of invention/filing to replace different amounts of tobacco with papaya leaves or any of the alternative leaves disclosed by Cuenot (including spinach), using the systematic method disclosed in Gilbert in regards to peanut hulls, to achieve different amounts of nicotine delivery as exemplified by Thompson to treat addiction to smoking cigarettes.  

Claims 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Finberg (US 2,930,720), Goshon et al. (US 12,417 (1855)) and Cuenot (“Tobacco Substitues”, 1967), Gilbert (Patent Review: Data and Examples from Patents – Fuels, 1997), and Thompson (“’Low-Nicotine’ Cigarettes May Help Smokers Quit,” 2015) as applied to claim 1 above, and further in view of McNeal (“’Bright Tobacco Extract’ for CASING”, 1950).  
Finberg discloses using casing on the papaya and tobacco but does not disclose a tobacco derivative.  However, it is well known in the art to include tobacco extracts (i.e. tobacco deraviatives) as components in casing materials to add tobacco flavors to the smoking article.  For examiner, McNeal discloses bright tobacco extract that is intended to be used as a casing material (page 2, paragraph 1).  It would have been obvious to use the tobacco extract of McNeal in the casing of Finberg to add tobacco flavor to the smoking article as disclosed by McNeal.    

Claims 13-17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finberg (US 2,930,720), Goshon et al. (US 12,417 (1855)) and Cuenot (“Tobacco Substitues”, 1967), Gilbert (Patent Review: Data and Examples from Patents – Fuels, 1997), and Thompson (“’Low-Nicotine’ Cigarettes May Help Smokers Quit,” 2015) as applied to claim 1 above, and further in view of Allen et al. (US 2012/0037172).
Regarding claims 13, 14, 15, and 25, Finberg does not disclose a filter.  However, filters for cigarettes are notoriously well known to those of ordinary skill as well as those not of ordinary skill.  For example, Allen et al. discloses a plug space plug filter with a flavor capsule.  The flavor is included in a capsule so that flavors such as menthol do not migrate and/or are lost during storage (0004).  Applying the filter of Allen et al. to the smoking article of Finberg would have been obvious to one of ordinary skill in the art to provide filtering of the smoke and provide menthol flavor that would not be lost to migration during storage.  
Regarding claims 16 and 17, Allen et al. inherently contains an interface opposite the smoking end between the smoking rod and the filter (i.e. the end face of the smoking rod is the interface).   



Claim 18, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finberg (US 2,930,720), Goshon et al. (US 12,417 (1855)) and Cuenot (“Tobacco Substitues”, 1967), Gilbert (Patent Review: Data and Examples from Patents – Fuels, 1997), Thompson (“’Low-Nicotine’ Cigarettes May Help Smokers Quit,” 2015) and Allen et al. (US 2012/0037172) as applied to claims 1, 13, and 16 above, and further in view of Bolt et al. (US 4,881,555).  
Regarding claims, 18, 23, and 24, although Finberg inherently has an interface between the smokeable rod and any filter attached, an interface that includes and additive or a portion of the smoking rod not filled with filler material creating an interface configured to store an additive.  However, Bolt et al. disclose an incense stick (i.e. additive) upstream of the upstream end face of the filter in a chamber defined by the filter plug and the tobacco rod.  It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the incense stick interface of Bolt et al. between the filter of Allen et al. and the smokable rod of Finberg so that the incense would ignite when the rod was consumed as disclosed by Bolt et al.  The combination would have been within the ability of one of ordinary skill and yielded predictable results (incense upon finishing smoking).
Bolt et al. do not illustrate the interface being within the smokable rod and is instead within the tipping paper.  However, it would have been obvious to one of ordinary skill in the art to rearrange the interface (i.e. incense stick) so it was wrapped by the cigarette paper instead of the tipping paper because it has been held that shifting the position is an obvious matter of design choice (see MPEP 2144 (VI)(C)).   

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finberg (US 2,930,720), Goshon et al. (US 12,417 (1855)) and Cuenot (“Tobacco Substitues”, 1967), Gilbert (Patent Review: Data and Examples from Patents – Fuels, 1997), and Thompson (“’Low-Nicotine’ Cigarettes May Help Smokers Quit,” 2015) as applied to claim 1 above, and further in view of Xu et al. (US 9,370,160).
Finberg does not disclose using modified tobacco.  However, modified tobacco is known in the art.  For instance Xu et al. disclose hybrid tobacco plants with lower formation of tobacco specific nitrosamines during curing.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the lower TSNAs producing tobacco in place of the tobacco in the invention of Finberg because replacing one tobacco with another tobacco would have been obvious to one of ordinary skill in the art and would have yielded predictable results (i.e. lower TSNAs).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Felton/Primary Examiner, Art Unit 1747